FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                                                                            March 16, 2011
                           UNITED STATES COURT OF APPEALS
                                                                         Elisabeth A. Shumaker
                                         TENTH CIRCUIT                       Clerk of Court




 ROBERTO REYNA,

              Petitioner–Appellant,
                                                               No. 10-6242
 v.                                                    (D.C. No. 5:10-CV-00458-W)
                                                              (W. D. Okla.)
 H. A. LEDEZMA, Warden,

              Respondent–Appellee.



                                      ORDER AND JUDGMENT*


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


          Roberto Reyna, a federal prisoner proceeding pro se,1 appeals the dismissal of his

28 U.S.C. § 2241 habeas petition. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.



       * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
          1
        Because Reyna precedes pro se, we construe his filings liberally. See Haines v.
Kerner, 404 U.S. 519, 520-21 (1972).
                                             I

       Reyna is incarcerated at the Federal Correctional Institution in El Reno,

Oklahoma. In January 2010, he expressed interest in participating in the Bureau of

Prisons (“BOP”) Residential Drug and Alcohol Program (“RDAP”). The court that

sentenced Reyna recommended he receive drug treatment while incarcerated. Under 18

U.S.C. § 3621(e), completion of RDAP renders a prisoner eligible for early release of up

to one year.

       Reyna was screened for RDAP eligibility pursuant to BOP Program Statement

5330.11 § 2.5.8. Only inmates who had “a verifiable substance use disorder” prior to

arrest are eligible for the program. 28 C.F.R. § 550.53(b)(1). According to Reyna’s Pre-

sentence Investigation Report (“PSR”), Reyna stated that he: (1) “drank whiskey on

occasion, but he is not addicted to alcoholic beverages”; (2) “smoked marijuana for two

years”; and (3) used Ecstasy once in 2004. Based on Reyna’s self-reported substance

use, prison personnel determined he was ineligible for RDAP.

       Reyna filed a request for an administrative remedy with the El Reno warden

indicating that the information in his PSR was incorrect. Reyna’s request for remedy was

denied. He then filed an appeal with the regional office of the BOP, which was also

denied. He did not pursue a national appeal with the BOP.

       Before his regional appeal was denied, Reyna filed the present § 2241 petition.

The district court dismissed Reyna’s petition without prejudice due to his failure to
                                            -2-
exhaust administrative remedies. Reyna timely appealed.

                                             II

       We review the dismissal of a § 2241 petition de novo. Broomes v. Ashcroft, 358

F.3d 1251, 1255 (10th Cir. 2004) abrogated on other grounds by Padilla v. Kentucky, 130

S. Ct. 1473, 1481 n.9 (2010). Exhaustion of administrative remedies is a prerequisite to

§ 2241 relief. See Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010). BOP

regulations require that a prisoner seek informal resolution of a complaint and, if that

fails, submit a formal administrative remedy request to the warden. 28 C.F.R. §§ 542.13-

14. If an inmate is not satisfied by the warden’s response, he may then file a regional

appeal, followed by a national appeal. § 542.15(a).

       Reyna has not exhausted his administrative remedies because he did not pursue an

appeal to the national office of the BOP. See Jernigan v. Stuchell, 304 F.3d 1030, 1032

(10th Cir. 2002) (“An inmate who begins the grievance process but does not complete it”

is barred from obtaining relief by the exhaustion doctrine.). He argues, however, that

exhaustion should be excused on the grounds of futility because his appeal “would be

denied by the BOP by policy.”

       Exhaustion of administrative remedies is not required when an inmate can show it

would be futile. Garza, 596 F.3d at 1203. But the futility exception is quite narrow. We

generally apply the exception when administrative relief is “effectively foreclosed.”

Goodwin v. Oklahoma, 923 F.2d 156, 158 (10th Cir. 1991). Contrary to Reyna’s

“policy” characterization, the record shows that his regional appeal was denied based on
                                             -3-
an individualized assessment of his history. Reyna has failed to show that his request for

an administrative remedy would be categorically denied by the national office of the

BOP. Accordingly, the futility exception does not apply.

                                           III

      We AFFRIM the dismissal of Reyna’s § 2241 petition. We grant his motion to

proceed in forma pauperis.

                                                 Entered for the Court


                                                 Carlos F. Lucero
                                                 Circuit Judge




                                           -4-